Citation Nr: 1011904	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to a higher initial evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2001, January 2002, and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO. A 
transcript of the hearing is of record.

In November 2006, the Board reopened the claim for service 
connection for a skin rash and remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  The Board notes 
that as to the issue of entitlement to service connection for 
a skin rash the RO did not substantially comply with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As 
to the remaining issues, there was substantial compliance.  

The issue of entitlement to a total disability rating based 
on unemployability has been raised by the record, (see, June 
2006 memo from the Veteran's employer and VA examination 
reports of November 2001 and September 2009) but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has 
a current diagnosis of PTSD related to stressors from 
military service in Vietnam, and there is credible supporting 
evidence that corroborates the claimed in-service stressor.

2.  The Veteran's service-connected diabetes mellitus, type 
II, is manifested by the prescription of insulin, as well as 
a restricted diet, but not by medically-directed regulation 
of activities.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The criteria for a higher initial evaluation in excess of 
20 percent for diabetes mellitus, type II have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002) 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As to the issue of entitlement to service connection for 
PTSD, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the Veteran's increased initial rating claim 
decided herein, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The 
examinations were conducted after a review of the file and 
the examinations provided an adequate basis for rating the 
disorder.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected diabetes mellitus since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The examinations 
in this case are adequate upon which to base a decision.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. § 3.159 
(c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Goober, 14 Vet. App. 227 
(2000), off's, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

PTSD

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R.  § 
3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d). 

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
Veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."   VAOPGCPREC 12-99.  Whether or not 
a Veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.   

Where the determination is made that the Veteran did not 
engage in combat with the enemy, the Veteran's lay statements 
alone are not enough to establish the occurrence of the 
alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such a case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's statements as to the occurrence of the alleged in-
service stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran alleges he has PTSD as a result of 
his military experience.  He states that while in Vietnam 
during his second tour of duty he was in a combat situation 
and he witnessed a convoy being blown off a mountain, was 
under rocket attacks, and witnessed a helicopter going down 
and not being able to save anyone since there were mine 
fields and fires.  (See, statement dated in November 2006).  
In a March 2007 statement from a service comrade of the 
Veteran it was reported that he and the Veteran were 
stationed in Long Binh and were present during the TET attack 
on the base.  It was also reported that they were hit with 
rockets two or three times a week.  He reported a night when 
the Thai artillery base called Bearcat got the coordinates 
wrong and shelled the Veteran's base with Howitzers.  In an 
April 2009 letter, the Veteran stated that he reported to Co. 
B, 2nd Bat. 596 Signal Brigade and was attached to the 101st 
Airborne Infantry.  He indicated that when he was on patrol 
on one occasion, a person from his platoon was killed by 
sniper fire.  He reported that he experienced rocket and 
mortar fire while stationed in Vietnam.  

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  When he was 
examined by VA in November 2001, the examiner reviewed the 
claims file, examined the Veteran and diagnosed PTSD.  It was 
noted that the Veteran became tearful when discussing his 
time in Vietnam.  He stated that the Veteran should be highly 
considered for compensation for PTSD as related to his 
service in Vietnam.  This diagnosis constitutes a current 
disability for VA purposes, and it fulfills the requirements 
of the first element for service connection in this case.  
Furthermore, additional treatment records support this 
diagnosis.  

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the above-
referenced VA examination diagnosed PTSD based upon the 
Veteran's reported in service stressors.  As such, the Board 
finds that an etiological nexus between PTSD and the 
Veteran's in-service stressors has been established.  Thus, 
the Board finds the first and second elements to establish 
service connection for PTSD have been met under the criteria 
of 38 C.F.R. § 3.304(f), because it shows that the Veteran 
has been diagnosed as having PTSD as a result of stressful 
incidents he reportedly experienced during service.  
Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.  

The Veteran's service personnel records show that the 
Veteran's military occupation specialty in Vietnam during his 
second tour of duty was wireman/lineman with the 596th Signal 
Co between December 1970 and December 1971.  There is no 
indication that he was assigned to or participated in combat 
duties.  In addition, the Veteran's service records do not 
show that he received any awards or decorations indicative of 
combat service, such as a Bronze Star with V Device or a 
Purple Heart.  The Board does acknowledge that the Veteran 
was awarded the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.  However, 
these awards are not indicative of combat.  As such, the 
Board finds that the Veteran is not shown to have engaged in 
combat with the enemy.  Accordingly, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.   

With respect to the Veteran's claimed in-service stressor of 
being exposed to mortar and rocket attacks while he was 
stationed in Vietnam the Board observes that the evidence of 
record supports the Veteran's contentions.  The record shows 
that a summary report from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) confirmed the 596th 
Signal Company was stationed at Phu Bai, Thua Thein Province, 
RVN and provided communications support, and that for the 
period ending in April 1971, 15 rounds of mortar fire 
impacted the Phu Bai Base.  It was also confirmed that enemy 
attacks occurred in the Phu Bai area in October 1971.  
Additionally the Veteran's service personnel file shows that 
he participated in the TET Counteroffensive, Phase IV, Phase 
V. Phase VI and Phase VII as well as the TET 69/ 
Counteroffensive Campaign.   

The Board recognizes that  the record does not specifically 
document that the Veteran  was exposed to the rocket and 
mortar attacks; however, in  determining whether 
corroborative evidence substantiates or  verifies the 
Veteran's statements as to the occurrence of the  claimed 
stressors, corroborating every detail of an alleged  
stressor, including the Veteran's personal participation, is  
not necessary.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  It is sufficient for a Veteran to submit evidence of 
the occurrence of a stressful event, and the evidence implies 
his personal exposure.  Pentecost v. Principi, 16 Vet. App.  
124, 128 (2002).  In this case, the record is sufficient to 
show that his unit was exposed to various rocket and mortar 
attacks in service and it thus implies that the Veteran was 
personally exposed to the stressful events.  Based on the 
foregoing, the Board finds that the evidence corroborates the 
Veteran's claimed stressor that he experienced rocket and 
mortar attacks during active military service. 

Affording the benefit of the doubt to the Veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met.  Accordingly, service connection for PTSD is 
warranted.   

Higher Initial Rating 

Diabetes Mellitus 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefore are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In September 2001, the RO granted service connection for 
diabetes mellitus, type II and assigned a 20 percent 
evaluation under Diagnostic Code (DC) 7913.  The Veteran 
disagreed with the rating assigned and this appeal ensued.  
The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating 
percentage assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's diabetes mellitus, type II, is evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  A 40 percent evaluation is warranted for diabetes 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations  
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Id.  The maximum 100 percent evaluation is 
warranted when the diabetes mellitus requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119.

In this case, the probative and persuasive evidence of record 
does not support an evaluation greater than 20 percent for 
diabetes mellitus, type II at any time during the appeal 
period.    

The Board has reviewed VA outpatient treatment records dated 
from 2001 to 2009.  They reflect treatment for diabetes as 
well as other disorders during that time period.  VA 
outpatient records show that in July and August 2001 it was 
noted that the Veteran was taking insulin.  He was provided 
information on improving food intake.   

The Veteran was examined by VA in October 2001.  It was noted 
that he was taking insulin and that he had gained weight.  
The finding was, diabetes mellitus, presumably insulin 
dependent, without history of diabetic coma, but with a 
history of hypoglycemia.   

The Veteran was examined by VA in June 2005.  There was no 
claims file for review.  It was noted that the Veteran was 
taking insulin.  The examiner reported that the Veteran had 
difficulty with diet management and lifestyle changes.  He 
was noted to be seeing a nutritionist on a regular basis.  
The finding was, diabetes mellitus, type II deteriorated to 
insulin-dependency, uncontrolled.   

The Veteran underwent a VA examination in September 2009.  
The claims file was reviewed.  He was noted to be taking 
insulin and hypoglycemic reactions two to three times a week 
with no hospitalizations required.  It was noted that the 
Veteran has been instructed to follow a restricted diet.  It 
was also noted that he is restricted in his ability to 
perform strenuous activities and that he stopped working in 
February 2009 due to poorly controlled diabetes.  Diabetes 
mellitus was diagnosed.   

In November 2009, VA physician offer a medical opinion.  The 
examiner reviewed the Veteran's file and medical records.  
She opined that there was no medical requirement for 
regulation of activities.  She reported that this was based 
on review of the records as well as a report of hypoglycemia 
two to three times a week with no hospitalizations.  She 
found that there was no medical requirement for regulation of 
activities.   

The evidence, including VA examination reports and VA 
outpatient treatment records, reflects that the Veteran has 
been prescribed insulin to maintain a satisfactory blood 
sugar level and that he has been placed on a restricted diet.  
However, the record does not reflect that the Veteran 
requires a regulation of activities at any time during the 
appeal period.  Indeed, a VA examiner has specifically 
indicated that the Veteran had no medically indicated 
limitation or restriction of activities due to his diabetes.  
While the Veteran has indicated that he was no longer working 
due to his diabetes, there is no medical evidence, as 
required, to show a restriction on occupational and 
recreational activities.  Camacho v. Nicholson, 21 Vet. App.  
360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 
1996).  Because the criteria are conjunctive, such that 
restriction of activities is required for a 40 percent (or 
higher) evaluation, an evaluation greater than 20 percent for 
diabetes mellitus, type II, is not warranted.  See also 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  

The record does not reflect that a higher rating is warranted 
for diabetes mellitus, type II at any time during the appeal 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54- 56 (1990).  

Extraschedular

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes mellitus, type II is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disorder with the established criteria found 
in the rating shows that the rating criteria reasonably 
describe the Veteran's disability and symptomatology for the 
disability at issue here.  

The Board further observes that, even if the available 
schedular evaluation is inadequate the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
the disorder.  Additionally, there is no medical evidence of 
marked interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Service connection for PTSD is granted.  

A higher initial evaluation for diabetes mellitus, type II, 
beyond 20 percent is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for a skin disorder.  In 
November 2006, the Board remanded this claim to obtain a 
nexus opinion.  The Board pointed out that the Veteran had 
been found to have lesions on his right arm and chest on his 
service separation examination report and that he currently 
had skin diagnoses noted in the record.  The examiner was to 
examine the Veteran and offer an opinion as to whether any 
current rash was originated in service or was related to 
service.  

The Veteran was examined by VA in September 2009.  The 
examiner stated that the Veteran had an eczematous rash over 
the upper extremities, lower extremities and the back with 
several lichenified patches over the nape of the neck.  The 
examiner stated that she had reviewed the file; however she 
stated that the discharge examination on November 1973 had no 
note of skin condition and this along with no indication of a 
skin disorder at induction, was her rationale for finding 
that the current skin condition is not caused by or the 
result of service.    

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here the examiner has not addressed the notation on the 
Veteran's separation examination report which clearly 
documents a skin disorder-lichenified lesions of the right 
arm and lower chest, probable lichen planus.  As such a 
remand is required.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
dermatological examination to be 
performed by a dermatologist.  The 
claims file and a copy of this entire 
remand must be made available to the 
examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed skin 
disorder is related to the Veteran's 
service.  The examiner is directed to 
specifically address the findings noted 
on the Veteran's November 1973 service 
separation examination report.  Complete 
rationale must be provided for all 
opinions and conclusions reached. 

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


